6R8SfW<^ 1-Vowoo.^u APP^Iatc Ti^u Co,,(LT of'Appriuj CUiqcUdFDeC
   l)P\c« ?:U iU.U^I^aioc.u^J^^y f^Ujf^-l/^ UJtfvtylL^^
                      rpcr-y.




•V r 1Lew g>n)V.1vUmJ Lw &jU.s ) ^0J $-tvJ Lc.olc w.t K*
         /\rv/jJ UM*t\e.} Jr. G.oW^^. ISoW3


          "3UH Bill Pr.'u &*A


 ruW^Ve--A.sM
(_ PI c^ w^n j



nZ to* <*»h h-^^uu-t"-ru U,N3w;tvuJ ^ ^'^ Uw L'H
  ) W^k y5a r>,_ 'y


                                     'rece/vedN             W^V^   _
                                                Z0!5
                                    THIRD COURTOFAPPEAL ,
                                  LEGAL RESEARCH REQUEST

                    PLEASE COMPLETE ALL PORTIONS OF THIS FORM.
      FAILURE TO COMPLETE MAY RESULT IN DENIAL OF YOUR REQUEST.

Name and Date:                                                                  Housing:
Booking Number:                                          Date of Incarceration:                        __
Can you read and write English? • Yes • No ?Puede hablar y leer inglies? • Si                          H No
Are you:        n    Pre-trial?        •       Post-conviction?
Date of Conviction:                                                (if known)


Please check (•) the boxes next to the topics for which you need assistance:
H Current Criminal Case                           •   Current Civil Case:
•     Habeas Corpus (general)?                    •   Civil rights 42 U.S.C.A. 1983 (Conditions of Confinement)
•     Post conviction Habeas Corpus?              •   Appeal
•     Federal Habeas Corpus?                      E Other (Briefly explain and indicate whether it is related
H Other (Briefly explain)                         to the conditions of your confinement)



Are you represented by counsel in the above case(s)?               H Yes         ^ No
Attorney name:

Self Representation approved by court?        n Yes            n No
Briefly desciibe the materials that you are requesting or the subject matter on which you are seeking
assistance:                                .                                                              —




                                                                                 Inmate Signature

Date Request Received:
Staff Response:                                                .




                /                                                  TCSO Staff Signature / Date of response

xc:      file
             /{??£ ILAT£ CAiA^S NT

    A<U*l& AvAl LA^m,^.              ^   Tn Ti^T Hi/12)
   ^                                 ^   Goodly of APPEALS

                  A,M^*         rf                           J APR 272015
       OuT^F T)HX APP£LLAT£ APPSALii) figcAM* OfOSLA^J S N-tfv^


       CoMii r^ovv M«^ aYLAtfoVW, J*. (NgW/i^^^^^ Afr(U)




I rt^Vj ^<>7 i<^^ o^j-H'f" «^,^u i•"^" ' -)•»'"" «rr ro^U „Jy,'((-


              ^luVMwr.nkw Or.J C«Jt>d ^OfcW UUr *wyrfU.* I«jj ..^/^
                          Aff>«)lc.V^ J ?!"!>• X-. f'j^(-fu-



T, ,. (U,L>W*s*• ^f»-UA„JU4, «*"£^'+U*"^9 J
wl P«ifuu4^at« Co^cLfW I3Z

                                    l^V^00
                             frt-U. Afp^Acwh' Sij»/»4v»-
 fJ^j wA^J^ ^>"W "^V"1 ow e^ f^u LL £lL
Q, flcK* «»*U ••»*,»*^ iff *l±o-X f*tf (tV^W.,W) DgNh£0

     ^«0ULM^,3-r./2o.^Ho.l^O?« fitt« 1/Z5/.1H



(m> iw p^^tiwW^^r5 '<                                                         ,.
        ^    J      \ , —. ' I jiLi \u. u ftuia) XiLjAjaci...^ k^K* Aflfrcll evT

 4V^ Othsi ixhJotJ —

                                         ^yKV^^                  VS%L
                                        tanUiWV^i £t\uw«v-t       O-ft "1 ^
            CAwSZtfc.



                        ^   of 77J//U) /ippg>L
TMSTATforT«xjv          tf oFT£XA3
     MOTION OFtfAtft TO FILE foK MSWTRIAL
     ^/ow 60MPJ5 rofLTU ^cU *A*f LAMotrt, W,CHU/tfgf

W»
         CB$r\\r\oftc\*orSER.V\c£




3\TWU) Co^ JApe^J


                            AffuVkvJ ' J 5ljwi-iv^


    ^SW^^^lOk^l^
           £Aus£ v4o>                  -

   A<uh\.b fW uma^M*- °
   AMb         Apr"-4 I of TUi/U> APPSAL
         lAn .fTtX^ " 07 TiXA5         r^RECEIVEDN
   t«« swiov.v^
            r   &                                APR 2 7 2015
                                               THIRD COURTOFAPPEALS

            AFFIDAVIT OF IrtuX&Wf^™"
      MOYJ CW«J T»«-TM ,Mr. ArHjl ^ UMc ,5r/,C «P«1>» ~




\ ' -L Mrs Car\.\WUM^-Lcw«"s.TUAof,\UJ ko\.VJ Wur

   TU /VAU^ 0r^kj *U *f(>V^ LariprcJ Uf<otecJ
tv,fl,J, Iwf^c P^foU^c k^ k liftJ CHHUr.U
C\X~ 300^3 OuU-f^rcv^ Oo^)Tcxc^5 l»wu m.Ucm^vJV Uv,>Jhj
AcceijTo Co\n-^ V^Vii <KCYMJ ^v.'Ur-J \<^A KS-t^rX, $t«] o«\} ACiLdJ ™




c- ^aj^^*^ tl A^aU U f:W U*%JWk (UU
i v u ^, ArtuJ -J U I*"" u~ ^' Ooo'^a^'^W



   TU Ap»<AkvrV^ h/c 4;UUh *» -a.'jc, IU«.tt ^5 cL'U^
                                                        0
tv'n
         U JlcU ftf $21, 0aD« »*lll
                               clbl-Uri *v^, SfOr-^t
                                               )     p
                                                     KcUO 6W<41 »«*!,I- >*"
                                                                         v

        WDDx\°TW cL'U UW UdVCs fJcj^Vt - 24-, OfcOt^jjUj
        ., vc^^A,wWtWW*U UU 'wprUoWrt^^My.-TU-tttj


 TV WJI*vj4 rv-^W ^Wfiw»U Awi fervid) Urt.uA* jcmHJ^'1

. . /         .(^ firaJ (S/xyyMjS /SKA* (i^yA»W\ C-flp'OV^I WpyJllW


  i P rfrir^ >             U ^ Aot^J C**T* &*" review- -*
 |c^J <uJ 1V*J$ *J MJU^CYt^Jj fo j>ctc<J Unlvr Ir^,^ fc~.u|>crjv
 UHWf«*2 fWS>»£S CoHS^WKO ^I AflWoU) MY lA -




   Sl&tf*6 TUU -(jU hk1 ^ HAflc: H t2o)S

                                              ff


                SvJoart DtCLA^AT^^


                                            "C^ .JcJo.CT. >A rtJ<r


                                     XolS
owTWi JJ^A-^J^at-
                    CAl^T: fJc,




   Twes-SAis or «xaj             ^     OFTfx^


       (J«oh ^       «Ujj fcld •U'lt, .'f ^^ itIWc -(Lj W»Krt)r-fclk C«(m--/
 «J p^wl o-ff^s.l.'w., 1-k^r^lU 3wljf5 6-fjlt TkLA C*A<tAtt<As


 0 1-           \ o^5;<W<Xu dHvf* AfP>^^ ,illi
 U,W,t"0*iHMbbEc«CDA-A»mcBbTH»T:

   ^H^OR^g^ v^Ajyij CnJ-^ r-cUcj fl,:^ J

   yo-\ vrvv,t4 Kb\s\ K<.rx*--
C 3Ar^U L*/VWU,Jr.V A^AowsrwI/ar AppliWof U0^b€f-€l>
   K>^\€b <u }u MUX) -t»«wj 6f;
                       1



                           -.

              L
                  1    i        i
/<**>*

                      %i
         \a
                                                             KEEFE COMMISSARY NETWORK
                                                                          P.O.BOX 17490
                                                                    ST. LOUIS, MO 63178-7490
     NAME:        LAMOTTE, ARNOLD RAY                                                                          ORDER DATE:      03/05/2015

     NUMBER:               1507853                                                                            ORDER BATCH:                867

     LOCATION: 12C4-105B-                                                                                         RECEIPT:          135890


                                                                                                      BEGINNING FUNDS BALANCE:               $0.00

APPROVED                                                                       REJECTED                                                         TOTAL W/
                                                                              OTY-REASON                                                          TAX
     OTY         ITEM ITEM DESCRIPTION                                                           ITEM PRICE     SUBTOTAL      SALES TAX




       1         9803      STEPPPACK                                                                   0.00         0.00           0.00              0.00


                                                                                                                 SUB-TOTAL:        0.00

                                                                                                                 SALES TAX:        0.00
    Recipient:
                                                                                                              ORDER TOTAL:       S0.00      1

Delivery Agent:                                                                                            ENDING FUNDS BALANCE:                 $0.00




                                    Rejected Item Codes
6      Unauthorized Item        9      Exceeded SpendGroup           12 Unauthorized Indigent Item                              Page
7      Exceeded Max Quantity    10     Insufficient Funds            18   Order FormSpend Limit Exceeded
8      Exceeded Category Limit 11      Exceeded Timespan Quantity    19   Not Available
G66u.»v^wo. ifDir5"3 dog i/Z^/ncn
                                            •




                                                                           ! 'ciix
                                                                            USA




                                    P ritf. UrNVJicl H, \o v>i(A >'v-i k
                                                                                                                               7
                                                  .-
    !!-< x* ••••
                                                                                   -
      -. .<• .•>-.-•
       •-••"\          "is:.*-*   •
                   ♦
                              SUSTAINABLE
                              FORESTRY
                              INITIATIVE
                       Certified Fiber Sourcing
•
                          www.sfiprOQism org           IMSENVELOPEIS RECYCLABLEANDMADE V/mi 30% POST CONSUMER COf/TEUT ^J   ©USPS 2013